Stevens, J. (dissenting).
Respondent State Commission against Discrimination (herein SCAD), now called the State Commission for Human Rights (L. 1962, ch. 165) appeals from a final order, entered March 28,1961, granting petitioner’s application made pursuant to article 78 of the Civil Practice Act. The order prohibits respondent from (1) asserting authority to exercise jurisdiction over petitioner (herein Board), with respect to its employment and promotion of faculty members at Queens College or any other educational unit under the Board’s jurisdiction and (2) receiving, investigating, passing upon, or taking any other steps or procedures with respect to complaints alleging discriminatory practices as aforesaid. The order also directs a dismissal of all complaints, verified and unverified, pending and relating to such alleged practices and annuls resolutions, proceedings, investigations, determinations or findings theretofore made or conducted.
Since the question is solely one of law, any extended discussion of the facts, or the merit or lack of merit of the charges which led to this proceeding is unnecessary. The occasion for the institution of this proceeding resulted from the alleged existence of discriminatory practices at Queens College in the employment and promotion of faculty members and actions taken by SCAD in respect thereto.
On appeal SCAD urges that
(1) the remedy of prohibition will not lie against it;
(2) the Board is not an exempt employer within the meaning of the law;
(3) whether or not the Board is exempt, SCAD has the power to investigate and study problems of discrimination with respect to the Board and make recommendations thereon;
(4) SCAD’s interpretation of the law is practical, has been followed for more than 15 years without judicial challenge and is therefore entitled to great weight;
(5) twelve of the 15 Commissions against Discrimination in the United States entertain jurisdiction over discriminatory employment practices by public educational institutions; and
*449(6) there was some concession of jurisdiction (later qualified) by counsel to the Board.
The Board contends that
(1) SCAD is without jurisdiction to conduct any investigation into faculty appointments;
(2) the Executive Law expressly excludes the Board from its jurisdiction over faculty appointments and promotions, subject only to the Board of Regents and the State Commissioner of Education;
(3) SCAD’s claim of a practical construction of the law is without merit; and
(4) these article 78 proceedings are proper. The Board also asserts that SCAD cannot conduct even ‘‘ informal investigations ”.
Thus a major question posed is whether the Board as an employer is exempt by the law from the jurisdiction and investigatory powers of SCAD, particularly with respect to alleged discriminatory practices in the employment or promotion of faculty members in educational units under the Board’s supervision.
The contention of the Board that it is expressly excluded rests upon the language of the law (Executive Law, § 292, subd. 5) and the Board’s nature and powers as set forth in certain provisions of the Education Law. Under the Education Law the Board, as constituted by law, is a “ separate and distinct body corporate ” with “ the duties and powers of trustees of colleges ’ ’, having sole control of the educational work in New York City of those institutions “ of collegiate grade which leads to academic, technical and professional degrees ”, which institutions are a part of the common school system of the State (Education Law, § 6202; Matter of Board of High Educ. of City of N. Y. v. Cole, 176 Misc. 297, affd. 263 App. Div. 777, motion for reargument denied 263 App. Div. 917, affd. 288 N. Y. 607). The Board is an “ entity separate and distinct from the Municipality and is a State agency for carrying out the education policy of the City.” (Nelson v. Board of Higher Educ. of City of N. Y., 263 App. Div. 144,149, affd. 288 N. Y. 649.)
Subdivision 5 of section 292 of the Executive Law provides: ‘ ‘ 5. The term ‘ employer ’ does not include a club exclusively social, or a fraternal, charitable, educational or religious association or corporation, if such club, association or corporation is not organized for private profit”. The Board asserts that it is an educational corporation, not organized for private profit and therefore is excluded by the plain language of the statute. Whether the Board’s position is correct depends upon a con*450struetion of the statute as a whole, the legislative intent, and upon the nature, powers and duties of SCAD as set forth in the law. Some consideration must also be given to the expressed broad public policy of the State.
SCAD was created in 1945 by legislative act (L. 1945, ch. 118). Former section 125 of article 12 (now section 290 of article 15) of the Executive Law, among its stated purposes, declared the law to be deemed an “ exercise of the police power of the state for the protection of the public welfare, health and peace of the people of this state, and in fulfillment of the provisions of the constitution of this state concerning civil rights; and the legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of race, creed, color or national origin are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state. ’ ’ The original provisions of that section have been extended, not restricted, by recent legislation.
The provision of the Constitution above referred to expressly forbids discrimination on account of race, color, creed or religion “ by any other person or by any firm, corporation, or institution, or by the state or any agency or subdivision of the state.” (N. Y. Const., art. I, § 11, emphasis supplied.) SCAD is empowered to formulate policies to effectuate the declared purposes and, additionally, “ may make recommendations to agencies and officers of the state or local subdivisions of government in aid of such policies and purposes ” (Executive Law, § 294). SCAD is also expressly empowered to “ request and utilize the services of all governmental departments and agencies to “receive, investigate and pass upon complaints alleging discrimination in employment because of race, creed, color or national origin ” (Executive Law, § 295, subds. 4, 6) in effectuating the declared purpose to ‘ ‘ eliminate and prevent discrimination in employment * * * either by employers, labor organizations, employment agencies or other persons ” (Executive Law, § 290). The affirmative duty is imposed upon SCAD to ‘ * render each year to the governor and to the legislature a full written report of all its activities and of its recommendations ” (§ 295, subd. 10, emphasis supplied).
The Board is a part, and under the jurisdiction, of the State Education Department (Education Law, §§ 6201, 6202; cf. Mark v. Board of Higher Educ. of City of N. Y., 303 N. Y. 154), which department is provided for in the Constitution (art, V, § 2), and is charged by law with ‘ ‘ the general management and super*451vision of all public schools and all of the educational work of the state ” (Education Law, § 101). The institutions over which the Board presides are part of the common school system of the State (Matter of Board of Higher Educ. v. Cole, supra) and are subject to the visitation of Regents of the University (Education Law, § 6202), who are the heads of the Department of Education (N. Y. Const, art. Y, § 4).
While there is no dispute that the Board is an employer, there may be some question whether it is a “ state agency ” within the meaning of the law. The term “ state agency” has been defined in various laws as including any State department, or division, board, commission or bureau of any State department or agency of the State of New York (Public Officers Law, § 73, subd. 1; Executive Law, art. 18 [State Building Code Law], § 372). The Department of Education is clearly a State agency within the definitions given. The Board, though a separate corporation, is a part of the whole system of State education— partaking of the characteristics of the parent. It has been declared a State agency for carrying out the education policy of the city (Nelson v. Board of Higher Educ., 263 App. Div. 144, 149, affd. 288 N. Y. 649, supra; Lewis v. Board of Educ. of City of N. Y., 258 N. Y. 117).
Since the opportunity to obtain employment without discrimination because of race, creed, color or national origin is declared by statute to be a civil right (Executive Law, § 291); since the Constitution of the State of New York forbids discrimination as to civil rights by the State or any agency or subdivision of the State (art. I, § 11); and since the Law against Discrimination (Executive Law, § 290), inter alia, was enacted in fulfillment of the constitutional provision, with SCAD created to carry out the declared objective, it would seem that the Board as a State agency, by virtue of this language, would not be an exempt employer within the law. Indeed, the Attorney-General, in a formal opinion, declared that the “ Commission [SCAD] has jurisdiction over the State and its local subdivisions ” and “ the statute [law] was intended to apply to the State, its agencies and the subdivisions of the State.” (1946, Atty. Gen. 82; see, also, Op. Atty. Gen., State of California, No. 61-19, April 20, 1962.)
If it be argued that there is an ambiguity by reason of the exclusion of nonprofit educational corporations (Executive Law, § 292, subd. 5), the answer might well be that such provision was intended to apply to educational organizations operated, supervised or controlled by or in connection with religious or denomi*452national organizations (cf. Executive Law, §§ 292, 296, as amd.; cf. Civil Bights Law, § 40) and not to the Board as a public institution, supported by public funds.
A reference to some of the ‘‘ Comments, on the Permanent State Agency Bill ”. (a discussion prior to the enactment of the law) might prove valuable. For when there is any doubt as to the meaning of a statute or the intent of the Legislature in passing it ‘‘ recourse may be had to the records and journals of that body (People eos rel. Fleming v. Dalton, 158 N. Y. 175, 184.) Such records, while not binding on the court, may be persuasive on the question of legislative intent. (Matter of Greenberg, 141 Misc. 874, affd. 236 App. Div. 733, affd. 261 N. Y. 474.)
Beferring to the term ‘‘ employer ” it was said: ‘‘ 4. We have found no definition of the word ‘ employer ’ as clear and comprehensive as the word itself in its accepted and dictionary meaning. The same may be said of the word ‘ employee ’. In view of the inclusiveness of the word ‘ employer ’, and in view of the fact that Section 11, Article I, of the state Constitution mentions not only private persons but also ‘ the state or agency or subdivision of the state ’, employment by government is covered.” (N. Y. Legis. Doc., 1945, No. 6, p. 28.)
Under the heading ‘‘ Education ” it was noted that SCAD is to study the problems of discrimination ‘‘ and to commend to the appropriate state agency programs for formal and informal education against prejudice and discrimination. Chief among these agencies of government is the great Department of Education.” (Ibid, p. 40.) Obviously the Department of Education and its agencies were intended to be included when the law was drafted.
‘‘ It is a fundamental rule of statutory interpretation that of two constructions which might be placed upon an ambiguous statute one which would cause objectionable consequences is to be avoided. The Legislature is presumed to have intended that good will result from its laws, and a bad result suggests a wrong interpretation. Thus, while consequences cannot alter statutes, they may help fix their meaning, and courts are not bound to close their eyes to them. Where possible a statute will not be construed so as to lead to evil, unjust, oppressive, or absurd consequences or to self contradiction.” (McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 141.)
If the Board and the institutions its operates are exempt from SCAD’s scrutiny or its investigatory powers, SCAD cannot make informed or intelligent recommendations to the Board, nor can it capably perform its duty to make recommendations to the Governor and to the Legislature. An exercise in futility *453and absurdity would be recommendations based on simple abstractions.
The Board’s nonexempt status as an agency of the State takes precedence over any claimed exemption as an employer by reason of its nonprofit education corporate character. Since the law is an exercise of the police power and the Board is supported by public funds, it was never intended to be an exempt employer within the meaning of subdivision 5 of section 292. Thus construed the provisions of the law and the Constitution are in complete harmony and the broad policy of the State enunciated both in the law and the Constitution are advanced. It has been held that even in faculty employment the Board may not act arbitrarily in disregard of law (cf. Matter of Kay v. Board of Higher Educ. of City of N. Y., 173 Misc. 943, affd. 259 App. Div. 879, motion for leave to appeal denied 259 App. Div. 1000, motion for leave to appeal denied 284 N. Y. 578). (The case cited did not involve discrimination in employment.)
Since this case involves the construction of a statute, it was not intended that either the Regents or the Commissioner of Education should have sole and exclusive jurisdiction—especially so in matters involving basic civil rights (Matter of O’Connor v. Emerson, 196 App. Div. 807, 810, affd. 232 N. Y. 561).
Further, it is not essential that a complaint be filed by an individual before proceedings may be instituted. The Attorney-General or the Industrial Commissioner may now file verified complaints, and even an employer may seek the assistance of SCAD (§ 297). This indicates a legislative intent to broaden, rather than restrict, SCAD’s jurisdiction to institute formal action. Certainly the Board falls within the scope of such proceedings.
Another question is whether SCAD may conduct so-called “informal investigations” for the purpose of study and recommendations without the receipt of a formal complaint.
Among its general powers and duties, SCAD has the powers:
“5. To adopt, promulgate, amend and rescind suitable rules and regulations to carry out the provisions of this article * * *
“8. To create such advisory agencies and conciliation councils, local, regional and state-wide, as in its judgment will aid in effectuating the purposes of this article and of section eleven of article one of the constitution of this state, and the commission may empower them to study the problems of discrimination in all or specific fields of human relationships or in specific instances of discrimination.
*454“ 9. To issue such publications and such results of investigations and research as in its judgment will tend to promote goodwill and minimize or eliminate discrimination because of race, creed, color or national origin.” (Executive Law, § 295, emphasis supplied.)
Both the law and the rules enacted pursuant to the Law against Discrimination make reference to the power of SCAD to receive and act upon complaints. Unless it be held that such references by implication preclude informal investigations by SCAD on its own initiative, there is no merit to the Board’s contention that SCAD lacks the power to do so. In subdivision 8 of section 295, above referred to, SCAD is expressly empowered to create advisory agencies and conciliation councils to study discrimination ‘‘ in all or specific fields of human relationships ’ ’. It may reasonably be inferred in this case, considering the generally conciliation purposes of the agency, that what SCAD may do through others it may do directly. Moreover, SCAD’s jurisdiction has been extended by the Legislature beyond the field of employment to include discriminatory practices in admissions and use of facilities by places of public accommodation, resort or amusement (Executive Law, § 296, subd. 2; L. 1952, chs. 284, 285) —an indication of the legislative intent to move forward on all fronts to eliminate evils of discrimination. Once it has been established that a facility or agency is subject to the jurisdiction of SCAD, to hold that SCAD may proceed only upon the filing of a verified complaint is to restrict and hamper unduly the operations of SCAD in its efforts to attain the expressed public goal of elimination of discrimination in employment and other areas. Certainly such informal investigations carry no enforcement powers but extend, at most, to study and recommendations. In certain areas, possibly including education, this may be a most desirable objective and, indeed, would seem to be clearly authorized (Executive Law, § 295, subds. 8, 9; § 294). Moreover, the fact that SCAD has acted to conduct informal investigations and studies over almost the total period of its existence without judicial challenge (including some involving State, municipal, county and local governmental agencies and the field of education) is entitled to great weight as a practical construction by SCAD of its powers under the statute (cf. Matter of Otis v. Board of Higher Educ. of City of N. Y., 199 Misc. 157, affd. 277 App. Div. 1035, affd. 302 N. Y. 740; Lightbody v. Russell, 293 N. Y. 492).
There may be some question as to whether an article 78 proceeding is the proper vehicle to invoke judicial aid at this stage of SCAD’s investigation since there had been no final public *455determination and SCAD was exercising purely administrative or investigatory functions (cf. People ex rel. Bender v. Milliken, 185 N. Y. 35; Matter of Zelter v. Nash, 285 App. Div. 1214; see, also, Matter of Hogan v. Court of Gen. Sessions, 296 N. Y. 1). However, jurisdiction has been accepted by this court.
For the reasons stated, I dissent and vote to reverse and vacate the order appealed from, and would hold that the Board is not an exempt employer within the meaning of the law, and that informal investigations may be undertaken by SCAD.